In a proceeding brought pursuant to article 78 of the Civil Practice Act, to review a determination of the respondent, affirming an order of a local rent administrator which denied petitioner’s application for a certificate of eviction against a tenant in a two-family house owned by petitioner, petitioner appeals from an order denying his petition and dismissing the proceeding. Order reversed on the law and facts, without costs, and issuance of a certificate of eviction directed, such certificate to be issued within five days after service of a copy of the order to be entered hereon, with notice of entry. Appellant may, if so advised, make application to the Rent Commission for curtailment of the waiting period provided for in subdivision 2 of section 54 of the Rent and Eviction Regulations. In our opinion, the fact that appellant refused to exchange the second floor apartment, which he occupied, for the first floor apartment from which he sought to evict the tenant in order to occupy it himself, did not warrant the finding made by the Administrator that appellant had failed to establish good faith, the Administrator having made other findings to the effect that appellant sought the tenant’s apartment for his own use and occupancy, and that appellant had established an immediate and compelling necessity therefor. (Matter of Bosenbluth v. FmSsélstem, 300 N. Y. 402.) Nolan, P. J., Carswell, Adel, Schmidt and Beldock, JJ., concur.